Citation Nr: 1449587	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hallux valgus of the right foot.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar keratosis of the right foot.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for small calcaneal spurs of both feet.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pinched nerves of both feet.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar dorsiflexed of the right and left metatarsals.

6.  Entitlement to service connection for plantar keratosis of the right foot.  

7.  Entitlement to service connection for small calcaneal spurs of both feet.

8.  Entitlement to service connection for pinched nerves of both feet.

9.  Entitlement to service connection for plantar dorsiflexed of right and left metatarsals.

10.  Entitlement to a rating in excess of 10 percent for a right knee disability.

11.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1991 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that service connection was established for hammertoes of the left foot status-post surgery, and status post right hammertoes correction in a January 2012 rating decision.  Separate 10 percent disability ratings were assigned effective from January 23, 2009.  A June 2014 rating decision established a temporary total rating for a service-connected right knee disability effective from November 6, 2013, and a 30 percent rating to be effective from January 1, 2015.

The right and left feet service connection issues and the left knee increased rating issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  At the hearing on May 12, 2014, the appellant requested a withdrawal of the appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for hallux valgus of the right foot.

2.  A March 1994 rating decision denied service connection for small calcaneal spurs of the right and left feet, and plantar dorsiflexed metatarsals of the right and left feet, and the Veteran was notified of the decision, but did not appeal.

3.  Evidence added to the record since the March 1994 rating decision raises a reasonable possibility of substantiating the claims for service connection for small calcaneal spurs of the right and left feet, and plantar dorsiflexed metatarsals of the right and left feet.

4.  A November 1994 rating decision denied service connection for plantar keratosis of the right foot, and the Veteran was notified of the decision, but did not appeal.

5.  Evidence added to the record since the November 1994 rating decision raises a reasonable possibility of substantiating the claim for service connection for plantar keratosis of the right foot.

6.  A December 2005 rating decision denied reopening a service connection claim for pinched nerves of the right and left feet, and the Veteran was notified of the decision, but did not appeal.

7.  Evidence added to the record since the December 2005 rating decision raises a reasonable possibility of substantiating the claim for service connection for pinched nerves of the right and left feet.

8.  At the hearing on May 12, 2014, the appellant requested a withdrawal of the appeal for an increased rating for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for hallux valgus, right foot, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence was received and the claim for service connection for plantar keratosis of the right foot is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence was received and the claim for service connection for small calcaneal spurs of both feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence was received and the claim for service connection for pinched nerves of both feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence was received and the claim for service connection for plantar dorsiflexed of the right and left metatarsals is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for a right knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

At the May 12, 2014, hearing, prior to the promulgation of a Board decision, the appellant withdrew the issues on appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for hallux valgus of the right foot, and for a rating in excess of 10 percent for a right knee disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those matters and those appeals are dismissed.

New and Material Evidence Issues

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A March 1994 rating decision denied service connection claims for plantar keratosis of the right foot, and for small calcaneal spurs and plantar dorsiflexed metatarsals of both feet.  The plantar keratosis and pinched nerves issues were adjudicated upon receipt of new and material evidence and denied in a November 1994 rating decision.  A subsequent December 2005 rating decision denied reopening the service connection claims for pinched nerves of the feet.  The Veteran was notified of those decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

The evidence added to the record since March 1994, November 1994, and December 2005 rating decisions includes VA treatment and examination reports and statements and testimony in support of the claims.  Significantly, the Board notes that during the course of this appeal service connection was established for hammertoes of the right and left feet.  The Veteran contends, in essence, that she has plantar keratosis to the right foot, small calcaneal spurs of both feet, pinched nerves of both feet, and plantar dorsiflexed metatarsals of both feet.  

Based upon the evidence of record, the Board finds that the evidence received since the March 1994, November 1994, and December 2005 rating decisions are neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claims.  Therefore, the claims must be reopened.  To that extent only, the appeals are allowed.


ORDER

The appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for hallux valgus of the right foot is dismissed.

New and material evidence was received to reopen a claim of entitlement to service connection for a plantar keratosis of the right foot, and to that extent only, the appeal is granted.

New and material evidence was received to reopen a claim of entitlement to service connection for a small calcaneal spurs of both feet, and to that extent only, the appeal is granted.

New and material evidence was received to reopen a claim of entitlement to service connection for pinched nerves of both feet, and to that extent only, the appeal is granted.

New and material evidence was received to reopen a claim of entitlement to service connection for a plantar dorsiflexed metatarsals of both feet, and to that extent only, the appeal is granted.

The appeal for entitlement to an increased rating for a right knee disability is dismissed.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her underlying claims.  In light of the January 2012 rating decision that established service connection for hammertoe disabilities to the right and left feet, the Board finds additional development is required as to the small calcaneal spurs, pinched nerves, and plantar dorsiflexed metatarsals issues on appeal.  

The Board also notes that in statements and testimony in support of her claims the Veteran reported that she had received VA treatment pertinent to her claims.  She testified that a total knee arthroplasty for her left knee was to be scheduled at her next VA treatment visit in May 2014.  VA treatment records for the feet and left knee dated up to September 2009 are included in the available record.  Further action is required to obtain all pertinent VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Schedule the Veteran for a VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that she has chronic small calcaneal spurs, pinched nerves, or plantar dorsiflexed metatarsals as a result of service.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that she has chronic small calcaneal spurs, pinched nerves, or plantar dorsiflexed metatarsals due to or as a result of service-connected hammertoes disabilities.  The examiner should further opine whether it is at least as likely as not (50 percent probability or greater) that any chronic small calcaneal spurs, pinched nerves, or plantar dorsiflexed metatarsals have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected hammertoes disabilities.  The examiner must review the evidence of record and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  

3.  Schedule the Veteran for a VA joints examination to determine the severity of a left knee disability.  All manifest symptoms due to the service-connected disability should be identified.  The examiner should provide ranges of knee motion and should state whether there is any additional loss of function due to fatigability, incoordination, excess motion, painful motion, or weakened motion.  The examiner should provide ranges of motion and should state whether those ranges of motion are further limited by weakened motion, painful motion, excess motion, fatigability, or incoordination.  The examiner must review the record and note that review in the report.  All necessary tests and studies should be conducted.  

4.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


